I114th CONGRESS2d SessionH. R. 6426IN THE HOUSE OF REPRESENTATIVESDecember 2, 2016Mr. Buck introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 5, United States Code, to provide for a 2 year prohibition on employment in a career civil service position for any former political appointee, and for other purposes. 
1.Temporary prohibition on employment of political appointees in career civil service positions 
(a)In generalSubchapter I of chapter 31 of title 5, United States Code, is amended by adding at the end the following:  3115.Employment of former political appointees; restrictions (a)An individual occupying a political position in the civil service may not be appointed to a career position in the civil service during the period of 2 years immediately following the date the individual separates from such political position. 
(b)In this section— (1)the term political position means— 
(A)a position which has been excepted from the competitive service by reason of its confidential, policy-determining, policy-making, or policy-advocating character; or (B)a position in the Senior Executive Service as a limited term appointee, limited emergency appointee, or noncareer appointee (as those terms are defined in paragraphs (5), (6), and (7), respectively, of section 3132(a)); and 
(2)the term career position means— (A)a position in the competitive service; or 
(B)a position in the the Senior Executive Service as a career appointee (as that term is defined in section 3132(a)(4)).. (b)Clerical amendmentThe table of sections of chapter 31 of title 5, United States Code, is amended by adding after the item relating to section 3114 the following: 
 
 
3115. Employment of former political appointees; restrictions.. 
(c)ApplicationThe amendment made by subsection (a) shall apply to any individual who separates from a political position (as that term is defined in section 3115 of title 5, United States Code, as added by such subsection) after the date of enactment of this Act.   